[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.
Nader, J., concurs in judgment only with Concurring Opinion. See Opinions and Judgment Entry. [FORD] (NADER) (O'NEILL)
STATUTES/CONSTITUTION:
R.C. 5525.16(C) requires a party suing a surety to recover money owed by the insured to furnish the surety with a "statement of the amount due" under the strict time limits articulated in the statute. The failure to furnish the statement within the time limits terminates the plaintiff's cause of action.